Exhibit 10.1

AMENDMENT TO STOCK OPTION GRANTS

The following shall constitute an amendment to certain stock option agreements
entered into by and between Barry Bergsman (“Director”) and NTN Buzztime, Inc.
(the “Company”).

RECITALS

A. Over the course of Director’s service on the Board of Directors (the “Board”)
of the Company, the Company granted stock options (the “Options”) to Director
under the terms of the Company’s stock plans then in effect (collectively, the
“Stock Plans”). The details of the Options are set forth in the Options and
Awards Summary attached hereto. Each Option is evidenced by certain
documentation, including but not limited to an Annual Director Stock Option
Agreement (collectively, the “Option Agreements”) and the Stock Plan from which
each Option was granted.

B. In connection with Director’s resignation from the Board effective
October 31, 2008, the Board has amended the Options and the respective Option
Agreements to provide for extended exercise periods following termination of
Director’s service on the Board, with such amendments taking effect as set forth
in this Amendment, effective October 31, 2008. All other provisions of the
Option Agreements that are not modified by this Amendment remain in full force
and effect.

NOW, THEREFORE, pursuant to the terms of the Option Agreements and the Stock
Plans, and in consideration of the mutual promises, covenants and conditions
hereinafter set forth, the parties hereto mutually agree as follows:

1. Notwithstanding the language set forth in each Option Agreement related to
the period of time following termination of Director’s service on the Board in
which vested Options must be exercised, the terms of each Option are amended to
provide as follows:

(a) Each Option granted prior to June 2007 shall hereafter be exercisable until
the earlier of the Expiration Date (as defined in the applicable Option
Agreement) and October 31, 2011.

(b) The Option granted on June 15, 2007, shall hereafter be exercisable until
the earlier of the Expiration Date and October 31, 2010.

2. Entire Agreement. Each Option and applicable Option Agreement is amended by
the provisions of this Amendment. Except as so amended, the terms of the Options
and the Option Agreements shall remain in full force and effect. In the event of
any conflict between this Amendment and the Options and Option Agreements, this
Amendment shall govern. This Amendment and the Option Agreements, with the
exhibits attached thereto, constitute the entire agreement between Director and
the Company regarding the terms and conditions of Director’s Options. This
Amendment supersedes all prior negotiations, representations or agreements
between Director and the Company, whether written or oral, concerning the
modifications of Director’s Options.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year written below.

 

NTN Buzztime, Inc. By:   /s/ Michael K. Fleming   Michael K. Fleming   On Behalf
of the Board of Directors Date: October 16, 2008 /s/ Barry Bergsman, an
individual   Barry Bergsman Date: October 16, 2008

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

 

Grant Date

   Number of Options
Granted    Options
Vested

6/29/2001

   20,000    20,000

5/31/2002

   20,000    20,000

5/2/2003

   20,000    20,000

9/30/2004

   20,000    20,000

6/10/2005

   20,000    20,000

6/14/2006

   20,000    20,000

6/15/2007

   20,000    20,000          

Total

   140,000    140,000